DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1–19 is acknowledged.  Applicant Rem. dated Mar. 29, 2021 (“Applicant Rem.”) 7.
The method of claim 20 has been amended such that it is a “method of using the filter system of claim 1.”  Therefore, the Applicant argues that Inventions I (claims 1–19) and II (claims 20 and 21) should be examined simultaneously because the method of claim 20 cannot be practiced with a materially different product.  Applicant Rem. 7.
The Examiner respectfully disagrees.  A product and process of using the product can be shown to be distinct inventions if either or both of the following can be shown:  (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process.  MPEP 806.05(h).  
Here, the Invention I product can be used in a materially different process than that described in Invention II.  The Invention II process requires that the cover member and the housing body are secured to one another after the filter is inserted into the housing body.  Invention I requires that its filter comprises a cover member and a housing body that are secured to each other.  However, the cover member and housing body could be secured to one another before the filter is inserted into the housing body.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the flange portion of the secondary filter.”  This limitation lacks antecedent basis because, while the claims previously reference a “flange portion” they do not describe a “flange portion of the secondary filter.”  For the purpose of examination, the disputed limitation is interpreted to read:  “the flange portion 
Claims 12–15 are indefinite because they depend from claim 1.
Claim 14 is further indefinite.  Claim 14 recites:
14.  The filter system of claim 13, wherein the press flange and filter are seal free.  Emphasis added.
Claim 14 depends from claims 10–13.  Claim 11 modifies the filter system of claim 1 by defining that it comprises a “primary filter” and a “secondary filter.”  Claim 14 is indefinite because it is unclear if its “filter” is the primary or secondary filter of claim 11.  Instant disclosure states that the primary filter 1010 may be seal free.  Spec. dated 
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–10, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menssen et al., US 2013/0327005 (“Menssen”).  Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menssen or in the alternative as being unpatentable over Menssen in view of Bulgi et al., US 2005/0050868 (“Bulgi”).  Claims 12–15 are rejected under 35 U.S.C. 103 as being unpatentable over Menssen optionally in view of Bulgi.  Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Menssen in view of Koda, US 2013/0239531 (“Koda”).
Claims 1–10, 18 and 19 are Anticipated by Menssen
Regarding claim 1, Menssen teaches the limitations of the claim:
“A filter system (air filter 30, Menssen Fig. 1, [0041]) comprising:
a filter (filter element 1, id. at Fig. 1, [0041]) including:
a filter media pack (filter medium 2, id. at Fig. 1, [0043]) having an inlet face (the face of the filter medium 2 adjacent to inlet 3, id. at Fig. 1, [0041]) and an outlet face (the face of the filter medium 2 adjacent to outlet 4, id. at Fig. 1, [0041]) with a central 
a frame member attached to the filter media pack (sealing end disk 8, id. at Fig. 1, [0044]) including a flange portion projecting radially outward (the radial flange of disk 8 seen in Fig. 3);
a tab projecting axially from the flange portion (one of the fastening elements 7, id. at Fig. 1, [0044]);
a cover member (secondary housing 20, id. at Fig. 1, [0041]);
a housing body (filter housing 10, id. at Fig. 1, [0041]) having a central cavity receiving the filter (the central cavity of housing 10 that receives filter element 1, id. at Fig. 1, [0041]), the housing body including a support flange for supporting and locating the filter within the central cavity (edge 40 of filter housing 10 onto which sealing disk 8 is placed, id. at Fig. 3, [0047]); and
a latch securing the cover member to the housing body by engaging the tab (the locking element 22 that engage into the protrusion 7, id. at Figs. 1–4, [0045]).”

    PNG
    media_image1.png
    1735
    2460
    media_image1.png
    Greyscale

Regarding claim 2, Menssen teaches the limitations of the claim:
“The filter system of claim 1, wherein the housing body defines an axial catch (the underside of edge 40, Menssen Fig. 3, [0047]), the tab extending past the catch when the filter is installed in the central cavity (as the protrusion 7 protrude through holes 12 in the edge 40, id. at Fig. 4, [0044]), the tab maintaining the latch in axial engagement with the axial catch (as the locking elements 22 engage into the protrusions 7 so that the filter element 1 can be clamped between the secondary housing 20 and the filter housing 10, id. at [0045]).”
Regarding claim 3, Menssen teaches the limitations of the claim:
“The filter system of claim 2, wherein a side of the support flange opposite a side that supports the filter provides the axial catch (as the “axial catch” of the edge 40 is on the exterior of the case 10, Menssen Figs. 1, 3, [0047]).”
Regarding claim 4, Menssen teaches the limitations of the claim:
“The filter system of claim 2, wherein the axial catch faces axially away from an end of the housing body that receives the filter (as the case 10 receives the filter element 1 from the top, but the bottom of the edge 40 corresponds to the “axial catch,” Menssen Fig. 1).”
Regarding claim 5, Menssen teaches the limitations of the claim:
“The filter system of claim 2, wherein the axial catch is tapered toward the tab when the filter is installed (as the edge 40 tapers from top to bottom, as seen in Fig. 5), the tab prevents disengagement of the latch with the tab when the filter is installed (as the protrusions 7 engage with locking elements 7 so that filter element 1 can be clamped between the secondary housing 20 and filter housing 20, Menssen, [0045]).”

    PNG
    media_image2.png
    1060
    1011
    media_image2.png
    Greyscale

Regarding claim 6
“The filter system of claim 1, wherein the support flange has a slot receiving the tab axially therethrough (the hole 12 in edge 40 that receives the fastening element 7, Menssen Fig. 5, [0044]), the latch does not secure the cover member to the housing body without the tab installed in the slot (as the locking element 22 engages the protrusion 7 when the protrusion 7 is inserted into the hole 12, id. at [0044], [0045]).”
Regarding claim 7, Menssen teaches the limitations of the claim:
“The filter system of claim 1, wherein:
the flange portion is positioned on a first side of the support flange (as end disk 8 is positioned on the top side of edge 40, Menssen Fig. 3) and a distal end of the tab is located on and extends beyond a second side of the support flange, the second side being axially opposite the first side (as the bottom end of protrusion 7 extends past the bottom end of edge 40, id. at Fig. 4); and
when the filter is installed in the central cavity of the housing body, the latch engages the tab on the second side of the support flange (as the locking element 22 engages the bottom side of the edge 40, id. at Fig. 4).”
Regarding claim 8, Menssen teaches the limitations of the claim:
“The filter system of claim 7, wherein a radially inner side of the tab and a radially outer surface of the housing body form a relief radially therebetween in which a portion of the latch is received when the latch is in a secured state (as the locking element 22 engages inside edge of protrusion 7 adjacent the outer surface of case 10, Menssen Fig. 4).”

Regarding claim 9
“The filter system of claim 1, wherein the housing body includes a tapered region adjacent the support flange (blocking ribs 27, which form a tapered shape seen in Fig. 3, Menssen Fig. 3, [0047]) preventing the latch from engaging the housing body when the tab is not adjacent the support flange (as the blocking ribs 27 prevent the filter element 1 from moving downwards, id. at [0047]).”
Regarding claim 10, Menssen teaches the limitations of the claim:
“The filter system of claim 1, wherein the frame member of the filter includes a casing portion surrounding the filter media pack (the portion of end disk 8 surrounding the filter medium 2, Menssen Fig. 1, [0043], [0044]), the flange portion projects radially outward from the casing portion (as the edge of end disk 8 projects radially from the portion of disk 8 surrounding filter medium 2, as seen in Fig. 1).”
Claims 18 and 19 require that for the system of claims 1 and 6, respectively, the tab has a T-shaped cross-section in a plane that is orthogonal to the central axis.
Menssen’s the protrusions 7 (one protrusion 7 corresponding to the “tab”) has a generally T-shaped cross-section in a plane orthogonal to the axis running from inlet 3 to outlet 4, as seen in Fig. 1A.
Claim 11 is Anticipated by Menssen or is Obvious Over Menssen and Bulgi

Claim 11 
Menssen’s filter element 1 has an opening in the middle (as seen in Fig. 1), and therefore defines a central cavity within the filter housing 10.  Menssen Fig. 1, [0043].  The filter system further comprises a cyclone bottom section 33 comprising tubes 36 which separates coarse particles from air entering the filter system.  Id. at Fig. 1, [0041].  The cyclone section 33 comprises a flange attached to the tubes 36.  Id.  The flange of cyclone section 33 is positioned axially between the secondary housing 20 and the flange portion of end disk 8 when the bottom cyclone section 33 and the filter element 1 are installed in the filter housing 10.  Id.  The tubes 36 are a “primary filter media” because the reference teach the cyclone section 33 is a cyclone filter.  Id. at [0057].  
However, Menssen also teaches that other filter types than cyclone filters or equipment may be used with the device.  Menssen [0057].  Menssen’s air filter is used to filter inlet air to the combustion chamber of an engine.  Id. at [0007].  In the analogous art of engine air cleaners, Bulgi discloses a pre-filter 22 that can be provided upstream of a downstream (i.e., secondary) filter 32, to remove coarse particles so as to optimize the downstream filter 32.  Bulgi Fig. F, [0007], [0020].  It would have been obvious to replace Menssen’s cyclone tubes 36 with Bulgi’s pre-filter material 22 in order to provide this benefit and because Menssen teaches that other types of prefilters can be used.  Menssen [0047]; MPEP 2143(I)(B) (simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would produce predictable results).

Claims 12–15 are Obvious Over Menssen in View of Bulgi
Claim 12 requires that for the system of claim 11, a first seal member is provided between the press flange and the flange portion and a second seal member is provided between the flange portion and the support flange.
Menssen teaches that its disk 8 has a shape adapted to edge 40 (i.e., the “support flange”) to achieve a good seal.  Menssen [0051].  This seal corresponds to the “second seal member.”
Additionally, it would have been obvious for a seal to form between the flange of cyclone section 33 and sealing disk 8 to prevent leakage because these elements are in very close proximity to each other, and the sealing disk 8 is made from a sealing material.  Menssen [0047].  This seal would correspond to the “first seal member.”
Claim 13 requires that for the system of claim 12, the first and second seal members are independent of one another.  
The elements corresponding to the first and second seal members are independent of one another because they are formed on opposite sides of filter element 1.
Claim 14 requires that for the system of claim 13, the press flange and the primary filter are seal free.
Menssen fails to disclose a seal on the flange of cyclone section 33, and therefore this flange (i.e., the “press flange”) and the filter formed by the tubes 36 (or replaced by Bulgi’s pre-filter material 22) (i.e., the “primary filter”) is seal free.   
Claim 15 
Menssen teaches that the cyclone section 33 is held by means of a screw 34 at the secondary housing 20 (i.e., the “cover member”).  Therefore, it would have been obvious for the flange of the cyclone section 33 (i.e., the press flange) to directly press on the secondary housing 20 due to this attachment between the cyclone section 33 and the secondary housing 20.
Claims 16 and 17 are Obvious Over Menssen and Koda
Claim 16 requires that for the filter system of claim 1, the housing body defines at least one aperture and the cover member includes at least one cover tab extending outward therefrom.  The cover tab extends into the aperture in the housing body when the latch is engaged with the tab of the filter.
Menssen teaches that the filter housing 10 (i.e., the “housing body”) is separable from the secondary housing 20 (i.e., the “cover member”) so that the filter element 1 can be removed.  Menssen Fig. 1, [0041].  Menssen’s filter system is used to filter intake air for an engine.  Id. at [0008].  The reference, however, does not disclose the structure of claim 16.  
In the analogous art of engine air cleaners, Koda discloses an air cleaner 1 comprising a cover 10 pivotably attached to a case so that a filter element 30 can be removed.  Koda, Figs. 1, 2, [0041].  The case 10 comprises a tab (seen in the annotated figure below) that inserts into an aperture in the case 20 (seen in the annotated figure below) which allows for this pivoting relationship.  It would have been obvious to modify Menssen so that its secondary housing 20 has Koda’s tab and filter housing 10 has Koda’s aperture so that the secondary housing 20 and filter housing 10 can have a pivoting relationship to allow the system to be opened and closed.  

    PNG
    media_image3.png
    982
    1200
    media_image3.png
    Greyscale

Claim 17 requires that for the filter system of claim 16, the latch provides an axial force securing the cover member to the housing body along a first axis and the cover tab extends into the aperture in the housing body along a second axis that is generally perpendicular to the first axis.
Menssen modified by Koda teaches this feature. Menssen’s locking elements 22 provide an axial force in a direction from the axis running through inlet 3 and outlet 4.  Koda’s tab extends into the aperture in an axis running perpendicular to this axis, as seen in the annotated figure above.





Claim Rejections - 35 USC § 102

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ernst et al., US 6,231,630 (“Ernst”).
Regarding claim 1, Ernst teaches the limitations of the claim:
“A filter system (air filter, Ernst Fig. 3, col. 3, ll. 21–32) comprising:
a filter (filter insert 26, id. at Figs. 2, 3, col. 3, ll. 8–20) including:
a filter media pack (filter element 35, id. at Figs. 2, 3, col. 3, ll. 8–20) having an inlet face (the upstream face of filter element 35, seen in Fig. 3) and an outlet face (the downstream face of filter element 35, seen in Fig. 3) with a central axis extending transversely through the inlet and outlet faces (the axis running through the filter element 35, seen in Fig. 3);
a frame member attached to the filter media pack (the frame surrounding the filter element 35, seen in Fig. 3) including a flange portion projecting radially outward (the perimeter of the filter insert 26, seen in the annotated figure below);
a tab projecting axially from the flange portion (the tab onto which spring clip 38 engages, id. at Fig. 3, col. 3, ll. 24–26);
a cover member (the half of the housing 27 comprising the clean air area 29, id. at Fig. 3, col. 3, ll. 8–20);
a housing body (the half of the housing 27 having the raw air inlet 28, id. at Fig. 3, col. 3, ll. 8–20) having a central cavity receiving the filter (the cavity in this half of the housing 27 that receives filter insert 26, id. at Fig. 3, col. 3, ll. 8–20), the housing body including a support flange for supporting and locating the filter within the central cavity (the flange that comprises seal 39 and/or the flange that supports mounting element 33, id. at Fig. 3, col. 3, ll. 8–32); and
a latch securing the cover member to the housing body by engaging the tab (spring clip 38, id. at Fig. 3, col. 3, ll. 21–32).”

    PNG
    media_image4.png
    983
    1505
    media_image4.png
    Greyscale

Regarding claim 10, Ernst teaches the limitations of the claim:
“The filter system of claim 1, wherein the frame member of the filter includes a casing portion surrounding the filter media pack (the casing that surrounds filter element 35, as seen in Fig. 3), the flange portion projects radially outward from the casing portion (as the perimeter of filter insert 26 projects radially from this casing, as seen in the annotated figure above).”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2–13 of U.S. Patent No. 10,682,597. Although the claims 2–13 of U.S. Patent No. 10,682,597 substantially correspond to claims 1–19 of instant application.
It is noted that instant application is a divisional of U.S. Application No. 15/483,815, which is U.S. Patent No. 10,682,597.  Generally, double patenting rejection is not permitted where the claimed subject matter is presented in a divisional application as a result of a restriction requirement made in a parent application under 35 U.S.C. 121.  MPEP 804(II).  This prohibition does not apply, however, where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction.  MPEP 804.01.  Specifically, the prohibition does not apply where the claims of the application under examination and the claims of the other application are not consonant with the restriction requirement made by the examiner.  Id.
Here, for U.S. Application No. 15/483,815, a restriction requirement was mailed on Oct. 25, 2018 requiring election between Inventions I (claims 1–30) and II (claim 77).  Requirement for Restriction/Election dated Oct. 25, 2018.  The Applicant elected Invention I with traverse.  Applicant Rem. dated Dec. 26, 2018, 8.   The non-elected Invention (claim 77), is not consonant in scope with Invention I (claims 1–19) of instant application.  Rather, claim 77 is directed to a method of servicing a filter system while Invention I is directed to a filter system.  Therefore, the prohibition against a double patenting rejection does not apply.  MPEP 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776